Citation Nr: 0300431	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented 
to reopen a claim for service connection for cardiac 
arrhythmias, and if so, whether service connection for 
that disorder may be granted.  

2.  Whether new and material evidence has been presented 
to reopen a claim for service connection for 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1942 
to January 1946.  

The veteran was previously denied service connection for 
cardiac arrhythmias in an October 1958 rating action.  He 
was previously denied service connection for 
arteriosclerotic heart disease in July 1980.  The present 
appeal arises out of a July 2000 rating action entered by 
the Department of Veterans Affairs (VA) regional office 
(RO) in Portland, Oregon.  An appeal was perfected with 
respect to this rating action in January 2002.  

In addition to the foregoing, it is observed that in his 
substantive appeal, the veteran requested a hearing before 
a member of the Board of Veterans' Appeals (Board).  In 
March 2002, however, that request was withdrawn in writing 
and the case was subsequently forwarded to the Board in 
Washington, DC.  There, it was referred to the undersigned 
for her consideration.   


FINDINGS OF FACT

1.  The veteran was last denied service connection for 
cardiac arrhythmia in an October 1958 rating action.  

2.  The evidence in 1958 showed that while the veteran was 
treated for cardiac arrhythmia in service, more recent 
records did not reflect the presence of heart disease.  

3.  Evidence added to the record since the prior rating 
decision includes the report of an examination conducted 
for VA purposes in November 2001, in which the examiner 
commented that the veteran's cardiac arrhythmia, now 
characterized as supraventricular arrhythmias, was still 
present, and while it existed prior to service, had been 
aggravated by service.  

4.  The evidence added to the record since the prior 
denial bears directly and substantially upon the specific 
matter under consideration and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  

5.  The veteran's current supraventricular arrhythmia 
clearly and unmistakably existed prior to service, and 
underwent an increase in severity during service.  

6.  The veteran was last denied entitlement to service 
connection for arteriosclerotic heart disease in a July 
1980 rating action, since this condition was not shown to 
have been incurred in or aggravated in service.  

7.  The evidence added to the record since the July 1980 
rating action includes post service treatment records 
reflecting the current presence of arteriosclerotic heart 
disease as well as an opinion by a VA physician that the 
veteran's heart disease was not caused by his military 
service.  

8.  The evidence added to the record since service 
connection for heart disease was denied in 1980 is not, by 
itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of that claim.  


CONCLUSIONS OF LAW

1.  Evidence received since service connection for cardiac 
arrhythmia was previously denied is new and material, and 
the claim for service connection for cardiac arrhythmia is 
reopened.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.156 (2002), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).

2.  Cardiac arrhythmia/supraventricular arrhythmia was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.301, 3.303, 3.306 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.303, 3.304, 3.306, 3.156(a), 
3.159 and 3.326(a)).

3.  Evidence received since the July 1980 rating decision 
to deny service connection for arteriosclerotic heart 
disease is not new and material, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2002), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(i) Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete his 
claim for benefits.  Likewise, the rating decision on 
appeal, other letters sent to the veteran in June 2000 and 
February 2001, and the statement of the case informed the 
veteran of the types of evidence needed to substantiate 
his claim.  Furthermore, the statement of the case 
specifically informed the veteran of the provisions of the 
VCAA including what evidence was needed to substantiate 
this claim.  

VA's duty to notify the veteran also includes the duty to 
tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim and what development 
the VA would do.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  That was done in this case.  The statement of 
the case specifically informed the appellant what was 
needed from him and what VA would obtain on his behalf.  
For example, the veteran was advised that VA would help 
obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was informed 
that he was responsible for providing sufficient 
information to VA so records could be requested.  Under 
the foregoing circumstances, the Board believes there is 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed to 
substantiate his claim.  

With respect to VA's duty to assist the veteran, he has 
not referenced any un-obtained evidence that might aid his 
claim or that might be pertinent to the claim.  Further, 
his available service medical records have been associated 
with the claims file, and it is observed that the 
veteran's records of treatment with VA have also been 
obtained.  Likewise, a medical examination of the veteran 
was conducted in this case, and the report of that 
examination included an opinion regarding the etiology of 
the disabilities at issue.  In view of the foregoing, the 
Board considers the development requirements of the VCAA, 
like the notice requirements, to have been met.  
(ii) Service Connection Law and Regulations

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service, or if it 
preexisted service, was aggravated by such service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of 
war and certain chronic diseases such as cardiovascular 
disease becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

A preexisting disease will be considered to have been 
aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or 
disease in question existed prior thereto.  Only such 
conditions as are recorded in examination reports are to 
be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service 
and underwent an increase in severity during service, it 
is presumed that the disorder was aggravated by service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption 
of aggravation where the pre-service disability underwent 
an increase in severity during service.  Aggravation may 
not be conceded, however, where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  See Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991). Also, where there was merely a flare-up 
of the pre-existing condition, with no permanent increase, 
the presumption of aggravation is not applicable.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). 

(iii) Cardiac Arrhythmia

A review of the evidence shows that the veteran first 
submitted a claim for service connection for a heart 
condition in 1958.  In connection with that claim, the 
veteran's service medical records were reviewed together 
with the reports from VA hospitalizations that took place 
in 1953 and 1958.  The veteran's service medical records 
showed that his cardiovascular system was normal when he 
was examined in connection with his entrance into service, 
but that he was hospitalized in October 1945 for what was 
ultimately diagnosed as "cardiac arrhythmia, caused by 
ventricular and auricular ectopic beats."  Consistent with 
the history the veteran provided at the time, (and with 
his current contentions) this condition was considered by 
those treating the veteran as having existed prior to 
service.  The veteran related that he had "peculiar heart 
beats" since he was 13, with occasional precordial pain 
associated with heart fluttering and easy fatigue on 
exertion.  The veteran found that he could stop the 
peculiar beats by lurching his shoulders and taking a deep 
breath.  What apparently prompted the hospitalization, 
however, was complaints of pain over the heart for a 
period of two weeks.  In any event, diagnostic tests 
confirmed the presence of cardiac arrhythmia.  These tests 
also showed, however, that there was no organic heart 
disease present, and the veteran was apparently discharged 
to duty after two weeks hospitalization.  

When the veteran was examined in connection with his 
discharge from service in January 1946, no mention was 
made of his previous hospitalization and his 
cardiovascular system was characterized as normal.  
Thereafter, the earliest post service medical records were 
dated in 1953, when the veteran was admitted to a VA 
hospital with complaints of chest pain of three months 
duration.  During this hospitalization, (which was of 
three weeks duration), the veteran repeated his history of 
irregular heartbeats, and an electrocardiogram revealed 
occasional, premature, auricular systoles and nodal 
systoles.  It was noted, however, that there was no heart 
disease, and it was recommended to the veteran that he 
stop smoking as a means of preventing the extrasystoles 
and thereby keep his attention from his heart.  The chest 
pain complaints were thought likely related to intercostal 
neuritis or myositis.  

Based on the foregoing evidence, and a subsequent 1958 VA 
hospital record which only showed treatment for abdominal 
pain, the RO concluded in an October 1958 rating action 
that cardiac arrhythmia was not incurred in or aggravated 
by service. The veteran was notified of this decision, and 
of his appellate rights in a letter addressed to him in 
October 1958.  He did not appeal this action, and 
therefore, it became final after one year.  38 U.S.C. 
§ 3305(c)(1952, Supp. 1957); VA Regulation 1008, as in 
effect at the time.)  The veteran's current appeal arose 
from his November 1999 attempt to reopen the claim, which 
was denied in July 2000.  

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them.  If the claim is thus reopened, it will 
be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996).  For claims 
received prior to August 29, 2001, as is the case here, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  (For claims filed on and after 
August 29, 2001, new and material evidence is defined as 
set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) to be 
codified at 38 C.F.R. § 3.156.  Since the matter currently 
before the Board was initiated in 1999, however, the pre-
August 29, 2001 definition of new and material evidence 
must be used.)

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  This evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).

The evidence added to the record since 1953, includes 
private medical records dated from the 1970's to 1990, VA 
medical records dated from the 1970's to 2001, and the 
report of examination of the veteran conducted for VA 
purposes in November 2001.  The evidence also includes 
statements received in 1999 from the veteran's sister and 
a former employee at the veteran's ranch.  In terms of 
considering whether the evidence is sufficient to reopen 
the veteran's previously denied claim, the most 
significant evidence is the November 2001 VA examination 
report.  In that document, the examiner notes that the 
veteran's cardiac arrhythmia, which he characterized as 
supraventricular arrhythmia, was still present, and that 
he believed "it is [probably] greater than 50% that the 
[supraventricular arrhythmias] was made worse during his 
time in service."  

The foregoing expression by a VA physician that the 
veteran's arrhythmia, understood to have existed prior to 
service, but was aggravated therein, must be considered to 
bear directly and substantially upon the specific matter 
under consideration and to be of such significance that it 
must be considered together with all the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for cardiac arrhythmia is reopened. 

Having reopened the veteran's previously denied claim, as 
the RO likewise did, the Board must now address whether 
service connection itself may be established for cardiac 
arrhythmia.  The criteria for establishing service 
connection for disability has been set forth above.  As 
also set forth above, the veteran's service medical 
records do not reflect that any cardiac arrhythmia was 
noted at this entrance into service, but that he was 
hospitalized for two weeks in 1945, to address the 
discomfort that was apparently occasioned by it.  Clearly, 
the veteran's arrhythmia was present in service.  It also 
was diagnosed following examination conducted for VA 
purposes in 2001, and while no particular treatment 
appears to have been provided for it during the lengthy 
interval between service and 2001, it was noted in records 
dated in 1953, reported by the veteran later in the 1970's 
and 1980's, and mentioned again in records dated in the 
1990's and 2000.  

It is clear that the foregoing record documents the 
presence of cardiac arrhythmias in service, as well as its 
current presence.  It also documents the unanimous medical 
opinion that the veteran's arrhythmia, while not noted at 
entrance into service, is understood to have existed prior 
to his service.  This medical conclusion is also 
consistent with the veteran's own contentions on the 
matter.  Thus, while the presence of this condition was 
not shown on records made at the time of the veteran's 
entrance into service, under these circumstances, it may 
be concluded that it nevertheless clearly and unmistakably 
existed prior to service, such that the presumption of 
soundness at the veteran's entrance into service has been 
overcome.  Concluding that the disability at issue existed 
prior to service, however, does not preclude finding that 
it should be service connected.  As set forth above, 
service connection may be still established if it is shown 
that the disability underwent an increase in severity 
during service.

On this question of aggravation, there is no evidence of 
any medical treatment for the condition prior to service, 
yet the veteran was hospitalized for two weeks due to 
persistent complaints in service.  This strongly suggests 
that an aggravation of the condition occurred.  On the 
other hand, the lengthy 50+ year period since service, 
during which time few active complaints from the veteran 
are associated with his arrhythmia, supports the 
conclusion that any in-service complaints were more in the 
nature of a temporary flare-up, rather than representative 
of a permanent increase in severity.  

A VA physician who examined the veteran in 2001, however, 
offered his opinion on whether the veteran's arrhythmia 
was aggravated in service, and concluded that the 
probability that such aggravation occurred was greater 
than 50 percent.  Since the physician who provided this 
opinion gave every indication that he reviewed the 
veteran's record, and concluded it was more likely than 
not that the condition was aggravated by service, the 
criteria to establish service connection for 
supraventricular arrhythmias by way of its service 
aggravation have been met.  Accordingly, the veteran's 
appeal for service connection for that disability is 
granted.  

(iv) Arteriosclerotic Heart Disease

Regarding this aspect of the veteran's appeal, the record 
shows that he was previously denied service connection for 
arteriosclerotic heart disease (ASHD) in a July 1980 
rating action.  This was based on a review of the 
veteran's service medical records, which failed to show 
any complaints or treatment related to this condition, and 
post service medical records which showed its onset many 
years after service.  The veteran was advised of this 
decision and of his appellate rights in a letter addressed 
to him in July 1980.  He did not appeal this decision 
within one year, and it therefore, became final.  (38 
U.S.C.A. § 4005(c); 38 C.F.R. §§ 3.104, 19.118, 19.153, as 
in effect at the time.)  

The criteria to establish service connection, and that 
which must be shown to reopen a previously denied claim, 
have been set forth above in the context of the claim 
regarding arrhythmias.  Therefore, it will not be repeated 
here.  As to the additional evidence associated with the 
claims file since the 1980 determination regarding ASHD, 
it essentially consists of post service VA and private 
medical records dated between 1979 and 2001, the report of 
an examination conducted for VA purposes in November 2001, 
and statements from the veteran's sister and former 
employee dated in 1999.  

The statement from the veteran's former employee addresses 
his recollections of the veteran's complaints dating from 
the veteran's post service period, "late 40's and early 
50"s."  He indicated his understanding that he was hired 
because the veteran was unable to perform the duties of 
running his ranch due to a heart condition.  True as this 
assertion may be, however, it does not establish, or even 
suggest, the onset of ASHD in service, or within one year 
of the veteran's service discharge.  Indeed, it may even 
reflect observations regarding the cardiac arrhythmias for 
which service connection has been established by this 
decision, rather than those as may relate to ASHD.  

The veteran's sister, who recalled the veteran having a 
"heart condition since he was a young boy" and wondered 
how the veteran passed his physical examination prior to 
service,  obviously addressed her statement to the 
veteran's arrhythmia.  It precisely echoes the veteran's 
contention in that regard, and the history he described of 
it both in service and since that time.  

The medical records associated with the file since the 
claim was previously denied, merely reflects the presence 
of the veteran's heart disease without indication that it 
was considered by those treating the veteran to be linked 
in any way to service.  In fact, the report of the 
examination conducted for VA purposes in November 2001 
contains the specific conclusion by the examiner that the 
veteran's coronary artery disease was not caused by the 
veteran's service, and "cannot be attributed to it."  It 
was also considered unlikely that the veteran's heart 
disease and arrhythmia were related.  

Statements from individuals without any medical 
background, as is the case with the statements from the 
veteran's sister and former employee, which provide 
observations regarding the veteran's health from a period 
after service, or which address a different disability 
than the one under consideration may not be considered to 
bear directly and substantially upon the specific matter 
under consideration.  They essentially are not relevant to 
the matter under consideration, are cumulative or 
redundant, and are not by themselves or in connection with 
evidence previously assembled so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

Similarly, medical records which confirm the presence of 
heart disease that was known to exist when the matter was 
previously considered, and which either fail to link the 
claimed disability to service or to a service connected 
disability, or which affirmatively reflect no such link is 
thought to exist, are clearly not material to the question 
of whether that disability had its onset in service.  Like 
the statements from the veteran's sister and former 
employee, these records cannot be considered to be bear 
directly and substantially upon the specific matter under 
consideration, and are in essence only cumulative.  
Evidence such as this does not meet the definition of new 
and material, and cannot by itself or in connection with 
evidence previously assembled be considered so significant 
that it must be considered together with all the evidence 
to fairly decide the merits of the veteran's claim.  

Under the circumstances described above, the evidence 
obtained in connection with the veteran's attempt to 
reopen his claim for service connection for ASHD is not 
new and material, and is insufficient to reopen the 
veteran's claim.  Accordingly, the veteran's appeal in 
this regard is denied.  



ORDER

The claim for service connection for supraventricular 
arrhythmia is reopened and service connection for that 
disability is granted.  

New and material evidence has not been presented to reopen 
a claim for service connection for arteriosclerotic heart 
disease, and the appeal in this regard is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

